BISHOP, J.
This is a garnishment proceeding against the City National Bank of Commerce of Wichita Falls, in which writ of garnishment was sued out upon a judgment rendered in the district court of Travis county, Tex., on the 29th day of May, 1920, against Cordell Petroleum Company, W. M. Campbell, and R. L. Durham. It is a part of the judgment appealed from in the ease of R. L. Durham et al. v. Chas. P. Scrivener et al., 270 S. W. 161, which was submitted with this case, and we refer to the opinion in that case for a statement of the facts there recited.
On answer of the bank, judgment was rendered against it in the sum of $5,000.62, which was by the Court of Civil Appeals affirmed. 259 S. W. 617.
The plaintiff in error bank claims that the judgment against Campbell, Durham, and Cor-dell Petroleum Company is void for the reason that the land upon which the oil leases were executed was in the possession of the receiver appointed by the Supreme Court of the United States, and. that the district court had no jurisdiction to enter the judgment upon which this garnishment was based.
Having concluded in Durham v. Scrivener, supra, that this contention is without merit, we recommend that the judgment of the Court of Civil Appeals be affirmed.
GREENWOOD and PIERSON, JJ.
The judgment recommended in the, report of the Commission of Appeals is adopted, and will be entered as the judgment of the Supreme Court.